        Case: 3:20-cv-00005-JMV Doc #: 17 Filed: 06/23/20 1 of 1 PageID #: 674




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

STEPHANIE KAY GREEN,                            §
     Plaintiff,                                 §
                                                §
v.                                              §     CIVIL ACTION NO.
                                                §     3:20-cv-00005-JMV
ANDREW M. SAUL,                                 §
COMMISSIONER OF                                 §
SOCIAL SECURITY,                                §
     Defendant.                                 §

                                           ORDER

       Having Considered the Defendant’s Unopposed Motion for Remand, IT IS HEREBY

ORDERED that the motion is GRANTED, and this case is REVERSED and REMANDED for

further action by the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).

       On remand, the Administrative Law Judge will take any steps necessary to fully develop

the administrative record; provide the claimant an opportunity for a new hearing; provide the

claimant an opportunity to submit additional evidence in support of her claim; and re-evaluate

whether the claimant experienced medical improvement.


       SIGNED this 23rd day of June, 2020.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
